DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/11/2021 and the IDS filed 03/11/2021.

Claims 1-14 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, it is unclear as to whether the excess amine is reacted with an epoxide selected from the group consisting of a diepoxide, a triepoxide, a polyepoxide, and a polymeric epoxide or whether the excess amine is reacted with all of the listed epoxides.  For the purpose of examination, the claims will be interpreted such that the epoxide is selected from the group consisting of a diepoxide, a triepoxide, a polyepoxide, and a polymeric epoxide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (US 2012/0160097 A1) in view of Olah et al. (US 7795175 B2).
Considering claim 1, Peiffer teaches a solid carbon dioxide sorbent for adsorbing carbon dioxide from a gas mixture comprising a modified polyamine (i.e., linear epoxy-amine material), wherein the modified polyamine is the reaction of an amine and a diepoxide, triepoxide, tetraepoxide, and mixtures thereof (Peiffer, abstract, [0071], [0099]).  It should be noted that the reaction of an amine and an epoxide to produce a modified polyamine would provide a material with amine functionalities.
Peiffer does not explicitly teach that the modified polyamine is supported upon and within a solid support.
However, Olah teaches regenerative sorbents that include an amine or an amine/polyol composition deposited on a nano-structured support such as nanosilica having a primary particle size of less than about 100 nm (Olah, abstract and claim 1).  Olah teaches the support provides structural integrity and increased CO2 absorption capacity (Olah, Col. 4 lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to support the modified polyamine of Peiffer upon and within a solid support such as a nano-structured silica having a primary particle size of less than about 100 nm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to give the sorbent more structural integrity and increased CO2 absorption capacity with a reasonable expectation of success.
It should be noted that the claims are directed to a sorbent and the method by which the sorbent is made does not impart any additional structural limitations to the sorbent.  The claims require a solid carbon dioxide sorbent for adsorbing carbon dioxide from a gas stream comprising a modified polyamine which is supported upon and within a solid support.  The combination of references teaches such a sorbent and the method by which it is produced does not impart any additional structural limitations to the sorbent.
Nonetheless, Peiffer teaches "the concentration of the epoxy starting material in the process of this disclosure can vary over a wide range, and need only be that minimum amount necessary to react with the amine starting material and to provide the linear epoxy-amine materials of this disclosure" and "the concentration of the amine starting material in the process of this disclosure can vary over a wide range and need only be that minimum amount necessary to react with the epoxy starting material and to provide the linear epoxy-amine materials of this disclosure" (Peiffer, [0075]-[0076]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amounts of amine and epoxide used in the reaction including using an excess of amine.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain the desired linear epoxy-amine sorbent with a reasonable expectation of success.
Considering claim 2, Peiffer does not explicitly teach the modified polyamine is present in an amount of 1% to 90% by weight of the sorbent or in an approximately equal amount by weight as the support.
However, Peiffer teaches that the composition of the epoxy-amine material can vary over a wide range and need only be that amount necessary to provide the desired adsorption-desorption properties (Peiffer, [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of the modified polyamine (i.e., epoxy-amine material) including to within the claimed wide range of 1% to 90% by weight of the sorbent or in an approximately equal amount by weight as the support.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired adsorption-desorption properties with a reasonable expectation of success.
Moreover, Olah teaches the amine is present in an amount of about 25% to 75% by weight of the sorbent.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of the modified polyamine (i.e., epoxy-amine material) including to within the claimed wide range of 1% to 90% by weight of the sorbent or in an approximately equal amount by weight as the support.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired adsorption-desorption properties using a sorbent having more structural integrity and increased CO2 absorption capacity with a reasonable expectation of success.
Considering claim 3, Peiffer does not explicitly teach the sorbent further comprises a polyethylene oxide or a polyol or various mixture thereof in an amount of 1 up to about 25% by weight of the sorbent, wherein the polyol is glycerol, oligomers of ethylene glycol or polyethylene glycol, and the polyethylene oxides may be present as their corresponding ethers.
However, Olah teaches that polyols (i.e., glycerol, oligomers of ethylene glycol or polyethylene glycol, and ether of polyethylene oxides) can be incorporated into amine sorbent compositions in an amount up to 25% of the total weight of the sorbent to enhance the CO2 absorption and desorption characteristics of the supported amine sorbent (Olah, Col. 6 lines 26-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the sorbent of Peiffer to further comprise a polyethylene oxide or a polyol or various mixture thereof in an amount of 1 up to about 25% by weight of the sorbent, wherein the polyol is glycerol, oligomers of ethylene glycol or polyethylene glycol, and the polyethylene oxides may be present as their corresponding ethers.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to enhance the CO2 absorption and desorption characteristics of the supported amine sorbent with a reasonable expectation of success.
Considering claim 4, it should be noted that the claims are directed to a sorbent comprising a modified polyamine supported upon and within a solid support.  The combination of references teaches such a sorbent and the method by which the polyamine is supported upon and within a solid support does not impart any additional structural limitations to the claimed sorbent.
Nonetheless, it has already been established Olah obviates supporting the modified polyamine onto a solid support as claimed.  Olah teaches the supported amine sorbent can be prepared by impregnation or by another conventional technique (Olah, Col. 7 lines 19-20).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to bind the modified polyamine to the surface of the solid support by any known/conventional method including grafting.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to bind the modified polyamine sorbent to a solid support for structural integrity and increased CO2 absorption capacity with a reasonable expectation of success.
Considering claims 5-6, the combination of Peiffer and Olah teaches the claimed solid carbon dioxide sorbent.  Thus, it would be expected that the carbon dioxide sorbent of Peiffer and Olah would have a high surface area for solid-gas contact, and is regenerative for capturing and separating carbon dioxide for at least one cycle at temperatures of 85°C or less and at temperatures of 55°C or less from a gas containing carbon dioxide.
Moreover, Peiffer teaches an adsorption-desorption material for carbon dioxide (i.e., regenerative sorbent for capturing and separating carbon dioxide) and that the adsorbent possesses high CO2 uptake at temperatures from about 20°C to about 160°C (Peiffer, abstract and [0038]).  Olah teaches the nano-structured support provides a high surface area for solid-gas contact (Olah, top of Col. 5).  Thus, the combination of Peiffer and Olah would also provide a high surface area for solid-gas contact.
Considering claims 7-9, Olah teaches regenerative sorbents that include an amine or an amine/polyol composition deposited on a nano-structured support such as nanosilica having a primary particle size of less than about 100 nm (Olah, abstract and claim 1).  A prima facie case of obviousness exists because the claimed ranges of 3-50 nm, 3-30 nm, and 3-15 nm lie inside the range taught by Olah (less than 100 nm) (see MPEP §2144.05(I)).
Considering claims 10-11, Peiffer does not explicitly teach the modified polyamine is present in an amount of 1% to 70% and 1% to 40% by weight of the sorbent or in an approximately equal amount by weight as the support.
However, Peiffer teaches that the composition of the epoxy-amine material can vary over a wide range and need only be that amount necessary to provide the desired adsorption-desorption properties (Peiffer, [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of the modified polyamine (i.e., epoxy-amine material) including to within the claimed wide range of 1% to 90% by weight of the sorbent or in an approximately equal amount by weight as the support.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired adsorption-desorption properties with a reasonable expectation of success.
Moreover, Olah teaches the amine is present in an amount of about 25% to 75% by weight of the sorbent.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of the modified polyamine (i.e., epoxy-amine material) including to within the claimed range of 1% to 70% and 1% to 40% by weight of the sorbent or in an approximately equal amount by weight as the support.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired adsorption-desorption properties using a sorbent having more structural integrity and increased CO2 absorption capacity with a reasonable expectation of success.
Considering claim 12, the claims require the selection of the solid support from a list of materials consisting of nano-structured silica, natural or synthetic clay among others.  Claim 12 limitations would only be relevant upon the selection of natural or synthetic clay as the solid support and thus, an optional limitation depending on the selection of solid support material.  The rejection is based on selection of a nano-structured silica; thus, making claim 12 limitation irrelevant.
Considering claims 13-14, the combination of Peiffer and Olah teaches the claimed solid carbon dioxide sorbent.  Thus, it would be expected that the carbon dioxide sorbent of Peiffer and Olah would have a high surface area for solid-gas contact, and is regenerative for capturing and separating carbon dioxide for at least one cycle at temperatures of 55°C or less from air or a gas/ambient air with carbon dioxide concentration below 1 percent by volume and between 200 ppm and 5000 ppm or less.
Moreover, Peiffer teaches an adsorption-desorption material for carbon dioxide (i.e., regenerative sorbent for capturing and separating carbon dioxide) and that the adsorbent possesses high CO2 uptake at temperatures from about 20°C to about 160°C (Peiffer, abstract and [0038]).  Olah teaches the nano-structured support provides a high surface area for solid-gas contact (Olah, top of Col. 5).  Thus, the combination of Peiffer and Olah would also provide a high surface area for solid-gas contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734